Noxon, J.
Upon the complaint in this action, and the affidavit of T. K. Fuller, annexed, a temporary injunction was granted exporte on the 9th July, 1877, restraining the defendants from collecting any and all taxes levied or assessed by the board of education of union free school district No. 2, of the town of Onondaga, for the purchase of a lot for a new schoolhouse site in said district. On the twelfth July, on the application of defendant, and on the complaint in the action and the affidavit of Matthias Brittain, and upon the proceedings taken by the said board of education for acquiring title to said site for a school-house, and the proceedings upon appeal from said board to the superintendent of public instruction, this decision, upon the appeal and upon the letter of T. K. Fuller to Jacobs, of May 9th, 1877, and all'other proceedings had for obtaining title to said site, filed in Onondaga county clerk’s office, an order was granted that the plaintiff show cause before the undersigned, at his chambers, on July fourteenth, at nine a. m., why the injunction order granted by him in this action should not be dissolved. The motion to dissolve the injunction order was adjourned until the sixteenth day of July, at which time the parties appeared by counsel, and the motion to dissolve said injunction was heard. The *297principal question raised on the part of the defendants and argued upon the motion, related to the equity power of the court to grant an injunction preventing the assessment or collection of a tax. The claim was made on the part of the defendant, that the rule was settled that the court will not enjoin the collection of a tax on behalf of a taxpayer, and numerous cases are cited to sustain the rule. Among others, 59 New York, 21; 18 id., 155; 28 id., 318 ; 50 Barbour, 190.
From a careful examination of these cases, and also authorities cited by plaintiff’s counsel, I am satisfied that, as a general rule, the court will not and do not grant the order to prevent the assessment or collection of a tax. But it is quite clear, from the cases, that the rule is not universal. The rule is quite general that equity will not interfere to restrain the collection of a tax which is claimed to be illegal or void ; in such cases the party is almost universally left to his remedy at law. But even in such a case it was held, in Wood agt. Draper (24 Barb., 187), that a tax contrary to law, or levied without authority of law, might be enjoined, although in that case the relief was denied because the plaintiff had not averred in his complaint that it was filed on behalf of all others similarly situated, and that such averment was necessary to a complete determination of the 'rights of the parties. In the case of Hayward agt. The City of Buffalo (14 N. Y., 534), cited by defendant’s counsel, the general rule is laid down as claimed. But in this case the court held that the general rule is subjected to three exceptions, in which cases the injunction will be granted: First. Where the proceedings will necessarily lead to a multiplicity of actions. Second. Where they lead to the commission of irreparable injury to the freehold. Third. Where the claim of the adverse party is valid on its face, or the proceedings sought to be set aside, and the extrinsic facts are necessary to be proved in order to establish the invalidity or illegality. And the court say, whenever a case is made by the pleadings falling within these exceptions, or either of them, equity will interpose. The court say, in that case, that *298the plaintiff was bound to make out a case falling under some acknowledged head of equity jurisdiction; and Denio, J., states (p. 545), that no case was made out because the amount of the illegal tax was not stated. In a note to High on Injunctions (p. 195), it is stated that the three exceptions, in 14 New York, 534, do not comprehend all the exceptions. The same rule, as to exceptions, is laid down in 57 Barbour, 383, in case of Hanlon agt. Supervisors of Westchester. The doctrine was laid down in 40 Hew York, 191, that the injunction should be granted for “ the inadequacy of a legal remedy to secure the party in the enjoyment of his rights.” In Dorn agt. Fox (61 N. Y., 264), a tax collector was restrained by injunction. In 63 New York, 582 (Campbell agt. Leaman), the rule is laid down (Earl, J., p. 582), the writ can rightfully be demanded to prevent irreparable injury, interminable litigation and a multiplicity of suits.
In 14 Wisconsin, 618 (Warden agt. Supervisors of Fond du Lac County), the court state, on page 620: “ The primary and controlling principle in such cases is, that the proceedings to be stayed are inequitable and unjust, and that it will be against conscience to allow them to go on.”
In 25 Hew York, 314, judge Denio says: “A bill to restrain the collection of a tax will not lie, unless the case is brought within some acknowledged head of equity jurisprudence.”
The authorities cited are sufficient to lead us to the conviction that although, as a general rule, the collection of a tax will not be restrained, the rule has its exceptions, and the question presented in this .case is: Does this case pass within the exception ? • '
The action is-brought by plaintiff for himself and in behalf of the other tax-payers of the village' of Danforth to be relieved from the payment of a tax imposed upon them to pay for the site of a school-house taken by the district of which Danforth constituted the north portion and Brighton the south portion of the district. That the site selected was just south of Danforth and in Brighton, and when selected *299a public necessity existed for the same. That such proceedings were regularly taken, and the board of education had issued.a warrant for the collection of a tax of $2,800, $2,000 of which was assessed on tax-payers of Danforth. That since then proceedings were taken to obtain the site. The district had been divided so that Danforth is a separate district and Brighton constitutes district So. 2. That defendants are proceeding with the tax, and when collected will pay the purchase-price of the lot and obtain title, and by reason thereof the tax-payers of Danforth will lose the old site and schoolhouse in Brighton, and also all claim in the new site. The plaintiff claims that the proceeding to collect the tax against them and other tax-payers of Danforth, although legal, are inequitable and unjust and against good conscience and should be restrained.
The complaint itself need not be contained in the decision. The plaintiff prays for a perpetual injunction and for a temporary injunction during the pendency of the action. It is not for me to express any opinion upon the result of the case. It is sufficient for me to hold that I am of the opinion that this case comes within the exceptional class of cases. I can see no legal remedy existing by which the plaintiffs can obtain relief. The defendants are regularly proceeding according to law to enforce the tax. The only question is whether this case is brought within some acknowledged head of equity jurisdiction. From the facts stated in the complaint and the authorities referred to, I believe it is, although I find no case in the books, fully sustaining the conclusion I have reached. If I am wrong in the view I have taken of the case, it is a satisfaction to know that by allowing the injunction to stand, no injury can result to the defendants. If plaintiff cannot succeed, the taxes are only tied up by injunction to be renéwed again and collected at the termination of the suit. The motion is denied. The case being wholly new, no costs allowed.